Citation Nr: 1708481	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-15 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for uveitis, including as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of service connection for uveitis, including as due to a service-connected disability (which was characterized as uveitis, bilateral).  The Veteran disagreed with this decision in October 2008.  He perfected a timely appeal in May 2009.  A Travel Board hearing was held at the RO in April 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issue on appeal should be characterized as stated on the title page of this decision.

In September 2011, the Board denied, in pertinent part, the Veteran's claim of service connection for uveitis, including as due to a service-connected disability.  The Veteran, through an attorney, and VA's Office of General Counsel (OGC), appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Partial Remand (Joint Motion).  The Court granted the Joint Motion in June 2012, vacating and remanding that part of the Board's September 2011 decision which denied the Veteran's claim of service connection for uveitis, including as due to a service-connected disability, and dismissing the rest of his appeal.

In February 2013, July 2013, and in January 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed in these remands that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examination to determine the nature and etiology of his uveitis.  The records subsequently were associated with the Veteran's claims file and the requested examination occurred in March 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In October 2014, the Board again denied, in pertinent part, the Veteran's service connection claim for uveitis, including as due to a service-connected disability.  The Veteran, through an attorney, and OGC again appealed to the Court by filing a Joint Motion.  Both parties to the Joint Motion essentially argued that the Veteran's eye disability and its contended etiological relationship to active service should be evaluated by another ophthalmologist.  See Joint Motion dated August 27, 2015, at pp. 3.  The Court granted the Joint Motion later in August 2015, vacating and remanding that part of the Board's October 2014 decision which denied the Veteran's claim of service connection for uveitis, including as due to a service-connected disability, and dismissing the rest of his appeal.

In February 2016, the Board vacated its October 2014 decision to the extent that it denied a service connection claim for uveitis, including as due to a service-connected disability, and again remanded this claim to the AOJ.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed the AOJ to attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examination to determine the nature and etiology of his uveitis.  The records subsequently were associated with the Veteran's claims file, the requested eye examination occurred in February 2016, and opinions concerning the contended causal relationship between the Veteran's uveitis and active service were provided by an ophthalmologist in April 2016 after she reviewed the February 2016 eye examination.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that it has referred claims of service connection for depression, including as secondary to service-connected prostate cancer, and for a back disability (claimed as diabetic arthropathy), including as secondary to service-connected diabetes mellitus, to the AOJ for appropriate action on multiple prior occasions.  To review, the Veteran's service representative raised each of these claims in an October 2013 appellate brief.  To date, however, the AOJ has not taken any action on either of these claims.  Thus, the Board still does not have jurisdiction over them and they are referred to the AOJ for the third time.


FINDING OF FACT

The record evidence indicates that the Veteran's uveitis is not related to active service or any incident of service; it also was not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Uveitis was not incurred in or aggravated by active service, including as due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in May and August 2007 and in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

In April 2008 and in December 2009, the National Personnel Records Center in St. Louis, Missouri (NPRC), notified VA that the Veteran's service treatment records were missing and could not be located following a thorough search of NPRC records.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In Gagne v. McDonald, 27 Vet. App. 397, the Court defined futile under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 as "a search where it is apparent that the sought-after records are either not in existence or not in the possession of the record's custodian."  See Gagne, 27 Vet. App. at 403.  The RO contacted the Veteran in March 2008 to advise him of the NPRC's inability to locate his service treatment records and to request that he provide VA with copies of any of his service treatment records which were in his possession.  The Veteran responded in April 2008 by notifying VA that he did not have any of his service treatment records.  The RO formally concluded later in April 2008 that all appropriate development to attempt to obtain the Veteran's complete service treatment records had been attempted and these records either did not exist or were not in possession of the NPRC (the records custodian).  The Board agrees, finding that the Veteran's service treatment records do not exist and further efforts to attempt to obtain them would be futile.  Id.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Uveitis

The Veteran contends that he incurred uveitis during active service or, alternatively, a service-connected disability caused or contributed to his uveitis.  He specifically contends that his service-connected diabetes mellitus caused or contributed to his uveitis.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because uveitis is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for uveitis, including as due to a service-connected disability.  The Veteran contends that he incurred uveitis in service or, alternatively, a service-connected disability caused or aggravated (permanently worsened) his uveitis.  The record evidence does not support these assertions.  It shows instead that, although the Veteran was diagnosed as having and treated for uveitis after his service separation, it is not related to active service or any incident of service, including as due to a service-connected disability.  It is unfortunate that the Veteran's service treatment records are missing and cannot be located.  The remaining medical evidence of record does not support granting the Veteran's claim.  For example, on private outpatient treatment in April 2001, no relevant complaints were noted.  The impressions included uveitis of questionable etiology.

In an April 2001 letter, R. A. M., M.D., stated that whether the Veteran's diabetes mellitus aggravated his uveitis "should be determined by his ophthalmologist." 

The Veteran subsequently was hospitalized at a private facility for 1 week in April and May 2001 with complaints related to a retroperitoneal-iliac muscle abscess which was drained in the hospital.  There was almost complete resolution of the abscess at discharge.  The discharge diagnoses included chronic uveitis of unknown etiology.

On private outpatient treatment in November 2001, the Veteran's complaints included chronic eye problems with blurry vision.  A history of chronic uveitis of unknown etiology was noted.  He also reported a history of visual floaters secondary to uveitis.  Physical examination of the eyes showed pink conjunctiva, white sclera, pupils equal, round, and reactive to light and accommodation, intact extraocular movements and visual fields, and an inability to visualize the fundi "very well" and the discs.  The impressions included uveitis, "most probably idiopathic."  

In July 2002, the Veteran's complaints included decreased visual acuity and more floaters in the left eye.  The impression was stable uveitis.  Following private outpatient treatment in November 2002, the impression was chronic uveitis.

On VA outpatient treatment visit in June 2013, the Veteran complained of blurry vision, left eye greater than right eye.  A 20-year history of uveitis in both eyes of unknown etiology "despite extensive workup" was noted.  Physical examination of the right eye showed superficial punctate keratitis, a dilated iris, posterior chamber intraocular lens, cells mostly in the anterior vitreous fluid, no "snowbanking," and an epiretinal membrane and edema.  Physical examination of the left eye showed superficial punctate keratitis, a dilated iris, posterior chamber intraocular lens with pigmented keratoprecipitate, hazy vitreous fluid with cells mostly in the anterior vitreous fluid, no "snowbanking," and an epiretinal membrane and edema.  The impressions included uveitis, left eye greater than right eye, with macular edema.

The Board notes here that, because it previously found the August 2013 VA opinion inadequate for VA adjudication purposes in the January 2014 remand, this opinion was not relied upon in adjudicating the Veteran's claim.

On VA outpatient eye consult in December 2013, the Veteran complained that he was mildly light sensitive.  "He has no other visual or ocular complaints."  He denied any eye pain or vision changes.  A history of recurrent uveitis was noted.  Physical examination of the eyes showed pupils equal, round, and reactive to light and accommodation, no afferent pupillary defect, a full range of extraocular movements, mild blepharitis in both lenses, trace injection in the corneas, deep and quiet anterior chambers, flat and intact irises, posterior chamber intraocular lens in the right eye, and a posterior chamber intraocular lens in the left eye with central pigment deposits.   The assessment included uveitis, left eye greater than right eye, etiology unknown, which was improved.

On VA eye conditions Disability Benefits Questionnaire (DBQ) in March 2014, the Veteran's complaints included floaters in his eyes "for many years," intermittent horizontal diplopia when watching television for the previous 6-8 months which resolved when he blinked, trouble driving, and "foggy vision" in both eyes.  The VA examiner reviewed the Veteran's claims file.  Physical examination of the eyes showed pupils equal, round, and reactive to light and accommodation, no afferent pupillary defect, reported occasional diplopia but no muscle palsy or tropia present on cover testing, normal anterior chambers, irises, and lenses, floaters in the vitreous fluid, a visual field defect, bilateral glaucoma which required continuous medication for treatment, and bilateral maculopathy.  The diagnoses included uveitis in both eyes.

On VA outpatient treatment in April 2014, physical examination of the eyes showed pupils equal, round, and reactive to light and accommodation, no afferent pupillary defect, full extraocular movements, full visual fields, mild blepharitis in both lenses, deep and quiet anterior chambers, flat and even irises, and posterior chamber intraocular lenses.  The assessment included a history of uveitis, left eye greater than right eye, of unknown etiology with no cells noted in vitreous fluid in either eye.

In April 2015, a history of recurrent uveitis was noted.  Physical examination of the eyes showed pupils equal, round, and reactive to light and accommodation, no afferent pupillary defect, full visual fields to finger counting, clear lenses, white conjunctivae, clear corneas, deep and quiet anterior chambers without cells, flat irises, and posterior chamber intraocular lenses.  The assessment included a history of uveitis, left eye greater than right eye.

The Board notes here that, because both parties to the August 2015 Joint Motion argued that the May 2014 VA opinion was inadequate for VA adjudication purposes, and because the Court granted the Joint Motion in August 2015, the May 2014 VA opinion was not relied upon in adjudicating the Veteran's claim.

On VA optometry treatment in February 2016, a history of recurrent uveitis was noted.  Physical examination of the eyes showed pupils equal, round, and reactive to light and accommodation, no afferent pupillary defect, moderate blepharitis in both lenses, left eye greater than right eye, white and quiet conjunctivae, debris in tear film, clear and quiet anterior chambers, irises within normal limits, and posterior chamber intraocular lenses.  The assessment included a history of uveitis in both eyes.

In an April 2016 opinion, a VA ophthalmologist stated that the Veteran had a 20-year history of recurrent uveitis which had been treated with 5 Kenalog injections in the right eye and 2 in the left eye.  He also had been on chronic ocular steroid drops "to control the inflammation which has caused him to develop steroid induced glaucoma in both eyes" for which he was on medication.  This ophthalmologist stated that she had reviewed the Veteran's most recent VA eye examination (or optometry treatment visit) in February 2016.  She stated that a combination of the Veteran's epiretinal membranes in both eyes and history of cystoid macular edema in both eyes contributed to his current vision level.  This ophthalmologist also stated that an April 2013 workup of the Veteran's uveitis "was negative for infectious agents" and "is most likely caused by" his multiple sclerosis.  The assessment was uveitis in both eyes secondary to multiple sclerosis.  The rationale for this opinion relating the Veteran's uveitis to his multiple sclerosis was that there was no medical evidence for an association between uveitis and service-connected diabetes mellitus, service-connected prostate cancer, or the treatment of either of these service-connected disabilities.

The Veteran contends that he incurred uveitis during active service or, alternatively, his service-connected diabetes mellitus caused or aggravated (permanently worsened) his current uveitis.  Despite the Veteran's assertions to the contrary, the record evidence shows that, although he currently is being treated for uveitis, it is not related to active service or any incident of service, including as secondary to a service-connected disability.  The Board finds it highly significant that the Veteran's uveitis was found to be of unknown etiology on several occasions in 2001, 2013, and in 2014.   This evidence suggests that the Veteran's uveitis was not related to active service or any incident of service, including as secondary to a service-connected disability.  Critically, and as required by the August 2015 Joint Motion, VA obtained an opinion from a VA ophthalmologist concerning the nature and etiology of the Veteran's uveitis in April 2016 following this specialist's review of the Veteran's most recent VA eye examination (or optometry treatment visit) in February 2016.  The VA ophthalmologist specifically opined in April 2016 that the Veteran's uveitis was related to his non-service-connected multiple sclerosis and not to a service-connected disability.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for uveitis, including as due to a service-connected disability.  Thus, the Board finds that service connection for uveitis, including as secondary to a service-connected disability, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of uveitis have been continuous since service.  He asserts that he continued to experience symptoms relating to uveitis (swelling in the eyes) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of uveitis after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.

The Board finds that the Veteran's more recently-reported history of continued symptoms of uveitis since active service is inconsistent with the other lay and medical evidence of record.  The post-service medical evidence does not reflect complaints or treatment related to uveitis for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to uveitis in approximately 2001 (a 32-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including diabetes mellitus and prostate cancer.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to uveitis.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought medical care for uveitis with VA after service in July 2013, he did not report the onset of uveitis symptomatology during or soon after service.  He reported instead a history of uveitis in both eyes for 20 years or since approximately 1993.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between uveitis and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  As a consequence, service connection for uveitis cannot be awarded.


ORDER

Entitlement to service connection for uveitis, including as due to a service-connected disability, is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


